DETAILED ACTION

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Figure 2 includes numerals 162, 163, 164, 165 and 166 which are not directed to any particular portion of the drawing and not properly described.  Additionally, the specification and claims refer to port and starboard shovels; however, only one shovel is shown.  This feature must be shown or the limitations canceled from the claims.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with recitations which appear to be redundant and it is not clear how these recitations further limit the apparatus and what scope they present.  For example, claim 2 denotes a plurality of wheels, since there are a plurality of chassis structures which each includes a wheeled structure.  Therefore, the recitation of “a plurality of wheels” in claim 3 lacks clear antecedent basis, since it is unclear if these are the same or different from those in claim 2.
There are also other improper process type recitations included in the product claims.  Rather than using positively recited steps, the examiner suggests using the phrase “configured to” perform the process steps.  For example, with respect to the recitations of the blade “collect the bulk solid” in claim 5, the recitations could be changed to, “configured to collect…” such that a process is no longer claimed but the ability to perform the process remains, as has been properly done in claim 1.  
Applicant repeatedly claims a part, then states that the part “is” some feature by a different name; for example, claim 7 recites, “wherein the plurality of wheels in a wheeled structure.”  Simply applying multiple names for a single part not only does not further limit the recitations, but also presents vague and indefinite recitations because it is unclear what applicant intends to claim, if anything, with these renaming recitations.  Recitations which simply rename a component have not been further treated on the merits.  Note this example from claim 7 is only an example, as the claims are replete with this type of language.
	Additional attention is directed to the use of the term “disk-shaped” in further dependent claims, as it is unclear how the particular elements conform to the recitations of this shape.  
The recitations of port and starboard shovels are indefinite because only a single shovel is disclosed.  Also note the drawing objection with respect to these recitations.  The claims have been examined as a single shovel.
The above examples are not a comprehensive listing of indefinite issues.  The claims are replete with awkward, indefinite and often redundant recitations.  Thorough revision is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Campos (U.S. Patent 9,238,894) in view of Price (U.S. Patent 5,346,269).  
Campos discloses a wheeled snow shovel having chassis structures (12) with a handle (142) and a shovel (18) attached thereto (Figure 1, for example).  Campos does not teach D handles; however, applicant has used a commercially known handle; therefore, it is clear this is not a patentable feature.  Price teaches that a straight handle (11) can optionally be equipped with D-grip handles (column 4, lines 37-39).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used a D-grip handle with Campos in order to achieve a desired grip, in accordance with the teaching of Price.  Given the addition of D-grip handles, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have included mounts as necessary in order to properly secure the D-grip handles to the straight handles.
There are wheels (16).
There are opposing chassis structures (A, B) connected by a plurality of braces (134, 136, 138).
The handles are configured in the manner of claim 4 (Figure 10, for example).
Claim 5 does not appear to further limit parent claim 4 for the reasons discussed in the drawing objection and 112 rejection, above.
Claim 6 does not appear to further limit the claims, since claim 3 recites the opposing chassis configuration.
It is not clear if claim 7 further limits the parent claims.  The braces are rigid and wheels allow rolling.  
There are axle mounts (100).
As best understood in view of the extensive issues of indefiniteness, claims 9-12 appear to be met by Campos.
Regarding claim 13, if a user stepped on an upper brace, it appears the shovel structure would move up and down in response to applied or released pressure.  This is sufficient to meet the functional recitations.
The springs (108) meet the recitations of the shock absorbers.
As best understood in view of the extensive issues of indefiniteness, Campos meets the recitations of claims 17-19.
Regarding claim 20, Campos uses holes and fasteners for connecting adjacent components.  Given the addition of the handles of Price, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used holes and fastening components arranged as claimed in order to attach the blade as desired, as is known in the prior art.  There is nothing patentable with respect to assembling components with fasteners through holes.

Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered but they are moot in view of the new grounds of rejection.  Applicant has partially addressed the drawing objections and 112 rejections; however, there continue to be issues with both.  With respect to the drawings, some of the problematic reference numerals have been removed from the specification; however, they continue to be present in the drawings.  Additionally, the objection with regard to a plurality of shovels has not been addressed.
Extensive issues with respect to indefinite language remains in at least claims 3, 5, 6, 7, 9-11, 13, 15 and 17-19.  As noted in the 112 rejections in each of the non-final and this final Office action, the specific instances are far too numerous to list. 
With respect to the added recitations in claim 1, Price exemplifies that it is known to attach a D-grip handle to a straight handle; therefore, this arrangement is not patentable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671


/GARY S HARTMANN/Primary Examiner, Art Unit 3671